DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
PRIORITY
The instant application is a 35 USC 371 National Stage filing of International Application PCT/US2018/026228, filed April 5, 2018, which claims the benefit of an effective US filing date under 35 USC 119(e) from US Provisional Application 62/481,960, filed April 5, 2017.

STATUS OF CLAIMS
Claims 1-18 are pending according to the claims filed with the application on September 30, 2020.

INFORMATION DISCLOSURE STATEMENT
No information disclosure statement (IDS) has been submitted.  Applicant is reminded of their duty to disclose any information which may be material to patentability in accordance with 37 CFR 1.56.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
The claims are amended as follows

Claim 17: A period is INSERTED ---.--- at the end of the claim
	

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instantly claimed compounds and compositions are novel and non-obvious over the prior art because of the claimed structural limitations which are not taught or suggested by the prior art. The closest prior art is, for example WO 2014/009509, which teaches structurally similar macrocyclic compounds of the formula 
    PNG
    media_image1.png
    377
    431
    media_image1.png
    Greyscale
, but fails to teach the particular structure required by the instant claims.  In particular, all prior art compounds correspond to instant Y-R1-R2 being H (which is not encompassed by the claims), or where R1 is absent and R2 is one of the groups excluded from the instant claims by proviso.  The person of ordinary skill would not have been motivated to make the particular changes necessary to the compounds described therein to arrive at the compounds of the claimed invention.  Accordingly the claimed products are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-18 are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699